Citation Nr: 9926464	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from December 1947 to 
December 1951.  

This matter originates from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the veteran's claim of 
entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery.  The 
veteran appealed the denial to the Board of Veterans' Appeals 
(Board), which, in September 1994 and October 1995, remanded 
the case to the RO for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.  

The Board in a decision dated in May 1997 upheld the RO's 
denial of the veteran's claim, finding that the claim for 
service connection for ankylosing spondylitis secondary to 
bacillary dysentery was not well grounded.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals, now known as the United States Court of 
Appeals for Veterans Claims (Court).  In a decision rendered 
in October 1998, the Court held that the veteran's claim for 
secondary service connection was well grounded, vacated the 
Board's decision, and remanded the matter to the Board for 
adjudication of the claim on the merits.  A copy of the 
Court's decision has been placed in the claims file.  

In January 1999, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded later the same 
month, submitting a brief with evidentiary material in 
support of the appeal.  The attorney-representative waived 
initial consideration of the new evidence by the RO.  See 
38 C.F.R. § 20.1304 (1998).  

In June 1999, the Board requested the opinion of an 
independent medical expert (IME) with respect to the issue on 
appeal.  The requested opinion was received at the Board in 
July 1999, and a copy was forwarded to the attorney-
representative later the same month.  The Board also afforded 
the attorney-representative the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  In August 1999,the attorney-representative submitted 
additional argument on behalf of the veteran in this matter, 
and the case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's ankylosing spondylitis was not caused or 
chronically worsened by his service-connected bacillary 
dysentery.  


CONCLUSION OF LAW

Ankylosing spondylitis was not acquired as a result of 
service-connected disease or injury.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Court has 
found the veteran's claim of entitlement to service 
connection for ankylosing spondylitis secondary to bacillary 
dysentery to be well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  



Factual Background

The veteran's service entrance examination was negative for 
pertinent complaints or findings.  In August 1948, he was 
admitted to a service hospital for observation for malaria 
but was diagnosed with acute bacillary dysentery.  His spine 
was normal on examination for separation from service, and he 
was neurologically intact.  In April 1965, he was 
hospitalized by VA and diagnosed with costal chondritis.  It 
was reported that he had had chest pain of nine months' 
duration that apparently had been preceded by an upper 
respiratory infection.  X-ray studies indicated moderate 
degenerative changes of the cervical spine, most marked at 
C6-7.  Private hospital reports dated thereafter revealed a 
history of whiplash in the 1960's.  

In April 1965, service connection was established for 
bacillary dysentery but was rated noncompensably (zero 
percent) disabling.  

The veteran was treated privately as early as April 1984 for 
cervical disk problems.  In July 1989, he was seen by private 
physicians for a variety of complaints, including those 
referable to the back.  The veteran was also treated by VA, 
beginning in November 1989, for back complaints.  When seen 
by Dr. Pollard, a private neurosurgeon, in July 1989, the 
possibility of ankylosing spondylitis was raised by the 
radiologist on X-ray studies of the veteran's lumbosacral 
spine.  When seen by Dr. Mast, an internist, in January 1990, 
ankylosing spondylitis was again suspected, and private 
laboratory studies the same month revealed a positive HLA-
B27.  By February 1991, Dr. Mast apparently regarded the 
diagnosis of ankylosing spondylitis as established.  When 
seen by Dr. Hadley, a private rheumatologist, in October 
1991, his impression was ankylosing spondylitis.  VA progress 
notes reveal an assessment of ankylosing spondylitis as early 
as February 1990.  In a statement of October 1992, Dr. Mast 
reported that the veteran had HLA-B27 positive ankylosing 
spondylitis.  

None of these reports indicates an etiologic link between the 
service-connected bacillary dysentery on the one hand and the 
veteran's ankylosing spondylitis on the other.  However, in 
testimony before the Board of Veterans' Appeals at the 
regional office in July 1993, the veteran contended that 
there was such an etiologic relationship, based on his 
reading of medical texts that he submitted into the record.  
One such text, UNDERSTANDING ARTHRITIS AND RHEUMATISM, 
states:  "It is likely that [ankylosing spondylitis] is a 
reaction by the immune system of susceptible individuals to a 
bacterium that lives in the large bowel of many people.  B27-
positive individuals tend to develop a reactive arthritis 
after exposure to certain bacteria, including Shigella . . . 
"  The veteran thus maintained that if people with the HLA-
B27 gene contract bacillary dysentery, which is caused by the 
bacteria of the genus Shigella, the immune system reacts, and 
the combination of the gene and dysentery can lead to 
ankylosing spondylitis.  In October 1994, the veteran 
submitted an extract from DISEASES, a 1993 medical text, 
which indicates that while ankylosing spondylitis usually 
occurs as a primary disorder, it may also occur in 
association with gram-negative dysentery.  

When examined by VA in October 1994, the examiner was of the 
opinion that the veteran's condition did not appear to be 
consistent with Reiter's syndrome and was much more 
characteristic of severe ankylosing spondylitis.  He was also 
of the opinion that it was unlikely that the veteran's 
previous Shigella infection gave rise to his ankylosing 
spondylitis.  In December 1994, a second VA physician was 
requested to review the medical texts submitted by the 
veteran.  This physician was also of the opinion that an 
etiologic relationship between dysentery and ankylosing 
spondylitis was unlikely, stating that the only type of 
arthritis that is common following dysentery is acute 
purulent arthritis of the peripheral joints.  Although the 
physician stated that in rare cases of Shigellosis, Reiter's 
disease can develop, which has been known to be followed by 
ankylosing spondylitis, the physician said that the veteran's 
history did not show that he had any symptoms of Reiter's 
disease following his dysentery.  

In January 1996, the chief of rheumatology at a VA medical 
center said that she agreed with the opinion of the VA 
examiner in October 1994.  In an opinion rendered in April 
1996, she indicated that an extract from the 19th edition of 
CECIL'S TEXTBOOK OF MEDICINE, submitted by the veteran, did 
not support the etiologic relationship that the veteran 
asserted.  In an opinion rendered in December 1996, the same 
physician denied an etiologic link between the inservice 
bacillary dysentery and the current ankylosing spondylitis, 
stating that simply having the HLA B-27 gene did not prove 
that the two conditions were linked.  

As indicated above, the Board requested the opinion of an 
independent medical expert (IME) following the attorney-
representative's submission in January 1999 of a brief in 
support of the appeal.  The IME was requested to review the 
record, including but not limited to the service medical 
records, the extracts from medical texts submitted by the 
veteran, the opinions of the VA physicians currently of 
record, and the brief of the attorney-representative 
submitted by cover letter dated in January 1999.  After a 
complete review of the entire record, the IME was requested 
to render an opinion as to whether it was at least as likely 
as not (50 percent probable) that the veteran's ankylosing 
spondylitis was caused or chronically worsened by his 
service-connected bacillary dysentery.  

In July 1999, the IME - an associate professor of medicine 
(rheumatology) at the Medical College of Georgia responded - 
noting that he had reviewed the claims file, which showed a 
documented history of Shigella flexneri.  The IME said that 
an episode of shigellosis occurred in August 1947, and that 
in July 1950, the veteran was found to have a venereal 
disease caused by the bacterium Haemophilus ducreyi.  
However, the first symptom of musculoskeletal pain shown in 
the record was in 1965.  There was no mention in the record 
of any of the symptoms of Reiter's disease (also called 
reactive arthritis).  Such symptoms would include, the IME 
stated, painful red eye(s), oral ulcers, ulcers on the penis 
or scrotum, uncomfortable penile discharge, scaly rash on the 
soles of the feet, and acute arthritis of one or several 
joints.  The IME said that the veteran's records therefore 
showed that he developed ankylosing spondylitis many years 
after his episode of bacillary dysentery, without features of 
Reiter's syndrome (reactive arthritis).  

The IME stated that Reiter's disease (reactive arthritis) and 
ankylosing spondylitis are diseases in a group called 
seronegative spondyloarthropathies.  They are characterized 
by an association with the gene for HLA B-27, which the 
veteran has been found to have.  In Reiter's disease 
(reactive arthritis), the IME said, there is a clear 
relationship with antecedent infection with bacteria 
involving either the urogenital or gastrointestinal tracts.  
Some of the common organisms involved in Reiter's syndrome 
(reactive arthritis) include Chlamydia trachomatis, 
Ureaplasma urealyticum, Shigella flexneri, Salmonella (many 
species), Yersina enterocolitica, and Campylobacter jejuni.  
The IME noted that through the years, there had been 
considerable speculation about bacterial infection also 
playing a role in causing ankylosing spondylitis.  While many 
older texts may have mentioned a strong possibility of 
infection precipitating ankylosing spondylitis in genetically 
predisposed individuals (with HLA B-27), the IME emphasized 
that there had been no evidence to date, despite considerable 
effort, that the same pathogenic organisms associated with 
Reiter's syndrome (reactive arthritis) play a role in 
ankylosing spondylitis.  The IME noted that research in this 
area was progressing rapidly and that he had therefore 
reviewed several rheumatology textbooks, and several general 
internal medicine textbooks, all published after 1995.  The 
IME reported that he had also performed a medline search of 
any recent abstracts regarding the issue of infection, 
Shigella, and ankylosing spondylitis.  The IME stated that he 
found no convincing literature to establish an association of 
pathogenic enteric organisms with ankylosing spondylitis.  He 
included excerpts from several very recent medical abstracts, 
and concluded as follows:  

With no recent evidence to establish an 
association of Shigella flexneri with 
ankylosing spondylitis, it is my opinion 
(from the evidence presented in his VA 
medical records), that the veteran's 
ankylosing spondylitis is highly unlikely 
to have been caused by or aggravated by 
his isolated episode of bacillary 
dysentery in 1947.  (Emphasis in 
original.)  

Analysis

As the veteran claims that his ankylosing spondylitis was 
caused by his service-connected bacillary dysentery, he must 
show service connection for ankylosing spondylitis on a 
secondary basis; that is, there must be evidence that the 
disability claimed is proximately due to or the result of his 
service-connected disease. 38 U.S.C. § 1110; 38 C.F.R. § 
3.310(a). 

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded. Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit, 5 Vet. App. at 93. Such 
determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person. Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Lay persons are not 
competent to offer medical opinions because the "questions 
involved [do] not lie within the range of common experience 
or common knowledge." Id. (quoting Frye v. United States, 54 
App. D.C. 46, 293 F. 1013, 1014 (1923)). 

The Board accords the recently received IME opinion great 
weight because it is rendered by an expert in rheumatology 
who is not a VA employee and who has no stake in the outcome 
of this appeal.  Moreover, the IME's opinion is predicated on 
a review of the entire evidence of record and supports the 
opinions of VA examiners already of record that are against 
the claim.  In addition, the IME's opinion is based not only 
on a complete review of the claims file but also on a review 
of the recent relevant medical literature.  The latter 
consideration is especially important in light of the IME's 
observation that research in this area is progressing 
rapidly.  The IME noted that despite considerable effort, 
there was no evidence that the same pathogenic organisms 
associated with Reiter's syndrome (reactive arthritis) play a 
role in ankylosing spondylitis.  With no recent evidence to 
establish an association of Shigella flexneri with ankylosing 
spondylitis, the IME was emphatically of the opinion that it 
was highly unlikely that the episode of bacillary dysentery 
in 1947 caused or aggravated the veteran's ankylosing 
spondylitis.  

The attorney-representative argues, however, that the IME did 
not address the contention that all of the 
spondyloarthropathies are merely variations of the same 
disease.  The IME recognized this, however, in his opinion, 
noting that "[r]eiter's disease (reactive arthritis) and 
ankylosing spondylitis are diseases in a group called 
seronegative spondyloarthropathies.  They are characterized 
by an association with the gene for HLA B-27, which the 
veteran in question has been found to have."  The Board 
notes that the IME then went on to differentiate between such 
disease entities as Reiter's disease (reactive arthritis) and 
ankylosing spondylitis by noting the difference in etiology 
between the two diseases.  Indeed, both the IME's discussion 
and the medical literature to which he refers distinguish 
between ankylosing spondylitis and other 
spondyloarthropathies.  The opinion and the medical 
literature are, as indicated, of recent vintage and express 
the current state of medical knowledge.  The attorney-
representative's contention that all spondyloarthropathies 
are merely variations of the same disease is unpersuasive in 
the same way that the notion that all cancers are merely 
variations of the same disease is unpersuasive.  The etiology 
and pathological manifestations can vary significantly.  For 
purposes of service connection, the etiology of the disease 
matters, since it determines whether or not service 
connection is warranted.  Here, the crucial variant is that 
the IME was of the opinion that Reiter's syndrome is clearly 
associated with an antecedent bacterial infection of the 
urogenital or gastrointestinal tracts but that ankylosing 
spondylitis is not.  As the only evidence in this case is of 
an episode in service of bacillary dysentery with Shigella 
flexneri to support the claimed etiologic relationship, it 
follows that the attorney-representative is merely asserting 
the existence of an etiologic relationship that the record 
does not support.  

It is important in this context to recognize that the only 
issue that has been developed for appellate consideration and 
is now before the Board is service connection on a secondary 
basis for ankylosing spondylitis and for no other 
spondyloarthopathy.  Only ankylosing spondylitis has been 
diagnosed.  The Board is an appellate body and generally may 
not address issues that have not been developed for its 
consideration.  The VA General Counsel has noted in a recent 
precedent opinion that the statutes and regulations governing 
the Board treat the Board "as an appellate body which 
exercises jurisdiction only over issues properly brought 
before it under established appellate procedures.  Generally, 
an appellate body does not have the authority to make initial 
decisions.  See, e.g., Cedar Lumber, Inc. v. United States, 
857 F.2d 765, 767 (Fed. Cir. 1988) . . ."  VAOPGCPREC 9-99 
(Aug. 18, 1999) (emphasis in original).  Precedent opinions 
of the General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

The attorney-representative further maintains that the IME 
did not "address the possibility that ankylosing spondylitis 
is an autoimmune response created by exposure to certain 
bacterial peptides."  (Emphasis added.)  The attorney-
representative argues that one article provided by the IME 
indicates that transgenic rats expressing human HLA B-27 
genes spontaneously develop, among other symptoms, spinal 
arthritis and enthesitis, while litter mates living in a 
germ-free environment do not develop most of these symptoms.  
(Enthesitis is inflammation of the muscular or tendinous 
attachment to the bone.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 561 (28th ed. 1994).  

A review of the article, however, seems to indicate that the 
transgenic rats develop symptoms indicative of Reiter's 
disease (reactive arthritis), not ankylosing spondylitis.  It 
bears emphasis in any case that the attorney-representative 
has predicated his argument on a possible etiologic link.  
However, service connection may not be predicated on a resort 
to speculation or even to remote possibility.  See 38 C.F.R. 
§ 3.102 (1998).  See also Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Finally, the attorney-representative contends that the IME 
did not address research reflected by the proceedings of the 
National Academy of Science in October 1993 that suggested 
Shigella was one of a number of organisms found to share the 
peptide chains with the HLA B-27 equivalent peptide.  In his 
August 1999 letter to the Board, the attorney-representative 
quotes from the article as follows:  

Within the context of current immunologic 
knowledge, the observations of the 
present study lead to an obvious scenario 
for the autoimmune pathogenesis of the 
spondyloarthropathies which requires the 
following steps.  First the host is 
tolerized [sic] to its own B27 molecule 
as well as to the endogenous peptides 
that are bound by B27.  Then the host is 
exposed to the enteric organisms that 
partially imitate B27 in ways that lead 
these particular enteric antigenic 
structures to become immunogenic.  Those 
enteric peptides that share sequences 
with B27 and that satisfy the 
requirements to bind B27 hold the 
potential of breaking tolerance to B27 
sequences.  Once tolerance to the self-
peptides of B27 is broken, the 
requirements are met to establish a 
chronic inflammatory condition.  
(Emphasis added.)  

Thus, the attorney-representative argues, both the empirical 
evidence and theoretical mechanisms support the linkage of 
Shigella and other enteric bacteria to ankylosing 
spondylitis.  The attorney-representative argues that 
evidence from transgenic rats grown in sterile systems shows 
that environmental factors are necessary for development of 
the disease and that the environmental factor at work appears 
to be the presence of enteric bacteria.  Furthermore, it is 
claimed, the anecdotal implication of Shigella as one of the 
triggering organisms is supported by DNA data demonstrating 
cross patterns with HLA B-27.  

The Board gives this evidence lesser weight, however 
intriguing, because it is predicated both on an appeal to 
conjecture and on earlier research than that cited by the 
IME, which refutes the etiologic relationship for which the 
attorney-representative contends.  The article quoted above 
refers to current immunologic knowledge, yet the more recent 
scientific evidence cited by the IME appears to reject the 
conjecture that the veteran and his attorney-representative 
rely on.  As indicated above, the IME specifically noted the 
rapidly progressing research in this area, and the Board 
therefore declines to accord the veteran the benefit of the 
doubt as to the etiology of his ankylosing spondylitis based 
on research that is already somewhat dated and is, in any 
case, theoretical.  See 38 U.S.C.A. § 5107(b).  In addition, 
the medical expertise of the IME is apparent, while the 
attorney-representative's argument, while based on a review 
of some of the medical literature, nevertheless constitutes 
the assertion of a lay person.  Although a lay person is 
competent under the law to describe symptoms he has seen or 
experienced, he is not competent to offer a medical opinion 
attributing a disability to service or to service-connected 
disability, as this requires medical expertise.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board also declines to seek further opinion in this area 
because the IME has, both in his opinion and in his research, 
essentially addressed the issues raised by the attorney-
representative.  It is difficult to see how further opinion 
would not merely evoke a quest for service connection based 
on an appeal to conjecture, albeit scientific conjecture.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for ankylosing spondylitis as secondary to 
service-connected bacillary dysentery.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for ankylosing spondylitis secondary to 
service-connected bacillary dysentery is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

